SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 0-30595 CIK Number 0001092791 ORPHEUM PROPERTY, INC. (Exact Name of small business issuer as specified in the charter) Delaware 33-0619256 (State or other Jurisdiction ofIncorporation or Organization) ( IRS Employer Identification No.) 201 St. Charles Ave., Ste. 2500, New Orleans, LA70170 (Address of Principal Executive Offices) (504) 599-5697 (Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the Registrant (i) has filed all reports required to be filedby Section 13, or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months(or for shorter period that the Registrant was required to file such reports) and (ii) has been Subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Common Stock, $.001 par value Title of Class Number of Shares outstanding at November14, 2012 Part I ITEM1. FINANCIAL STATEMENT ORPHEUM PROPERTY, INC. (A Development Stage Company) BALANCE SHEETS ASSETS September 30, March 31, (Unaudited) (Audited) Current Assets Cash in Bank $ $ Prepaid Expenses - - Total Current Assets Fixed Assets Unimproved properties Improved properties Less: Accumulated Depreciation - - Total Fixed Assets Other Assets Investment - Contracts Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of the financial statements 2 LIABILITIES & STOCKHOLDERS' EQUITY September 30, March 31, (Unaudited) (Audited) Current Liabilities Accounts Payable $ $ Accrued Interest Demand Note - Orpheum - Note 4 Total Current Liabilities Long Term Liabilities Mortgage - St. Phillips St. - TOTAL LIABILITIES Stockholders' Equity Preferred Stock - 1,000,000 shares authorized; Par value of $5.00, Non-convertible, Non-Dividend producing; 40,000 & -0- shares outstanding at September 30, 2012 and March 31, 2012, respectively Common Stock - 500,000,000 shares authorized; Par value of $.001 per share; 215,918,394 and 178,183,728 shares issued and outstanding at September 30, 2012 and March 31, 2012, respectively Stock to be issued Capital in excess of par value Deficit accumulated during the development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the financial statements 3 ORPHEUM PROPERTY, INC. (A Development Stage Company) Statements of Operation For the Three and Six Months Ended September 30, 2012 and 2011 and for the Perod from Inception (February 14, 2003) Through September 30, 2011 February 14, For the Three Months Ended For the Six Months Ended 2003 through September 30, September 30, September 30, September 30, September 30, Revenues Rental income $ $
